 


113 HR 740 RH: Southeast Alaska Native Land Entitlement Finalization and Jobs Protection Act
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 150 
113th CONGRESS 1st Session 
H. R. 740 
[Report No. 113–203] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Young of Alaska (for himself, Ms. Hanabusa, Mr. Pierluisi, Ms. Bordallo, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 10, 2013
Additional sponsor: Mr. Faleomavaega

 
September 10, 2013 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 14, 2013 
 
 
 
 
A BILL 
To provide for the settlement of certain claims under the Alaska Native Claims Settlement Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Southeast Alaska Native Land Entitlement Finalization and Jobs Protection Act. 
2.DefinitionsIn this Act: 
(1)MapsThe term maps means the maps entitled Sealaska Land Entitlement Finalization, numbered 1 through 25 and dated January 22, 2013. 
(2)SealaskaThe term Sealaska means the Sealaska Corporation, a Regional Native Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Alaska. 
3.Findings; purpose 
(a)FindingsCongress finds that— 
(1) 
(A)in 1971, Congress enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to recognize and settle the aboriginal claims of Alaska Natives to land historically used by Alaska Natives for traditional, cultural, and spiritual purposes; and 
(B)that Act declared that the land settlement should be accomplished rapidly, with certainty, in conformity with the real economic and social needs of Natives; 
(2)the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)— 
(A)authorized the distribution of approximately $1,000,000,000 and 44,000,000 acres of land to Alaska Natives; and 
(B)provided for the establishment of Native Corporations to receive and manage the funds and that land to meet the cultural, social, and economic needs of Native shareholders; 
(3)under section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611), each Regional Corporation, other than Sealaska (the Regional Corporation for southeast Alaska), was authorized to receive a share of land based on the proportion that the number of Alaska Native shareholders residing in the region of the Regional Corporation bore to the total number of Alaska Native shareholders, or the relative size of the area to which the Regional Corporation had an aboriginal land claim bore to the size of the area to which all Regional Corporations had aboriginal land claims; 
(4) 
(A)Sealaska, the Regional Corporation for southeast Alaska, 1 of the Regional Corporations with the largest number of Alaska Native shareholders, with more than 21 percent of all original Alaska Native shareholders, received less than 1 percent of the lands set aside for Alaska Natives, and received no land under section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611); 
(B)the Tlingit and Haida Indian Tribes of Alaska was 1 of the entities representing the Alaska Natives of southeast Alaska before the date of enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and 
(C)Sealaska did not receive land in proportion to the number of Alaska Native shareholders, or in proportion to the size of the area to which Sealaska had an aboriginal land claim, in part because of a United States Court of Claims cash settlement to the Tlingit and Haida Indian Tribes of Alaska in 1968 for land previously taken to create the Tongass National Forest and Glacier Bay National Monument; 
(5)the 1968 Court of Claims cash settlement of $7,500,000 did not— 
(A)adequately compensate the Alaska Natives of southeast Alaska for the significant quantity of land and resources lost as a result of the creation of the Tongass National Forest and Glacier Bay National Monument or other losses of land and resources; or 
(B)justify the significant disparate treatment of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1611) in 1971; 
(6) 
(A)while each other Regional Corporation received a significant quantity of land under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), Sealaska only received land under section 14(h) of that Act (43 U.S.C. 1613(h)); 
(B)section 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)) authorized the Secretary to withdraw and convey 2,000,000 acres of unreserved and unappropriated public lands in Alaska from which Alaska Native selections could be made for historic sites, cemetery sites, Urban Corporation land, Native group land, and Native Allotments; 
(C)under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), after selections are made under paragraphs (1) through (7) of that section, the land remaining in the 2,000,000-acre land pool is allocated based on the proportion that the original Alaska Native shareholder population of a Regional Corporation bore to the original Alaska Native shareholder population of all Regional Corporations; 
(D)the only Native land entitlement of Sealaska derives from a proportion of leftover land remaining from the 2,000,000-acre land pool, estimated as of the date of enactment of this Act at approximately 1,655,000 acres; 
(E)because at the time of enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) all public land in the Tongass National Forest had been reserved for purposes of creating the national forest, the Secretary was not able to withdraw any public land in the Tongass National Forest for selection by and conveyance to Sealaska; 
(F)at the time of enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) other public lands in southeast Alaska not located in the Tongass National Forest were not suitable for selection by and conveyance to Sealaska because such lands were located in Glacier Bay National Monument, were included in a withdrawal effected pursuant to section 17(d)(2) of that Act (43 U.S.C. 1616(d)(2)) and slated to become part of the Wrangell-St. Elias National Park, or essentially consisted of mountain tops; 
(G)Sealaska in 1975 requested that Congress amend the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to permit the Regional Corporation to select lands inside of the withdrawal areas established for southeast Alaska Native villages under section 16 of that Act (43 U.S.C. 1615), otherwise, there were no areas available for selection; and 
(H)in 1976 Congress amended section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) to allow Sealaska to select lands under section 14(h)(8) of that Act (43 U.S.C. 1613(h)(8)) from land located inside, rather than outside, the withdrawal areas established for southeast Alaska Native villages; 
(7)the 10 Alaska Native village withdrawal areas in southeast Alaska surround the Alaska Native communities of Yakutat, Hoonah, Angoon, Kake, Kasaan, Klawock, Craig, Hydaburg, Klukwan, and Saxman; 
(8) 
(A)the existing conveyance requirements of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for southeast Alaska limit the land eligible for conveyance to Sealaska to the original withdrawal areas surrounding 10 Alaska Native villages in southeast Alaska, which precludes Sealaska from selecting land located— 
(i)in any withdrawal area established for the Urban Corporations for Sitka and Juneau, Alaska; or 
(ii)outside the 10 Alaska Native village withdrawal areas; and 
(B)unlike other Regional Corporations, Sealaska is not authorized to request land located outside the withdrawal areas described in subparagraph (A) if the withdrawal areas are insufficient to complete the land entitlement of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(9) 
(A)the deadline for applications for selection of cemetery sites and historic places on land outside withdrawal areas established under section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) was July 1, 1976; 
(B) 
(i)as of that date, the Bureau of Land Management notified Sealaska that the total entitlement of Sealaska would be approximately 200,000 acres; and 
(ii)Sealaska made entitlement allocation decisions for cultural sites and economic development sites based on that original estimate; 
(C)as a result of the Alaska Land Transfer Acceleration Act (Public Law 108–452; 118 Stat. 3575) and subsequent related determinations and actions of the Bureau of Land Management, it became clear within the last decade that Sealaska would be entitled to receive a total of approximately 365,000 acres pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(10)in light of the revised Bureau of Land Management estimate of the total number of acres that Sealaska will receive pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), and in consultation with Members of Alaska’s congressional delegation, Sealaska and its shareholders believe that it is appropriate to allocate more of the entitlement of Sealaska to— 
(A)the acquisition of places of sacred, cultural, traditional, and historical significance; 
(B)the acquisition of sites with traditional and recreational use value and sites suitable for renewable energy development; and 
(C)the acquisition of lands that are not within the watersheds of Native and non-Native communities and are suitable economically and environmentally for natural resource development; 
(11)44 percent (820,000 acres) of the 10 Alaska Native village withdrawal areas established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) described in paragraphs (7) and (8) are composed of salt water and not available for selection; 
(12)of land subject to the selection rights of Sealaska, 110,000 acres are encumbered by gubernatorial consent requirements under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(13)in each withdrawal area, there exist other unique factors that limit the ability of Sealaska to select sufficient land to fulfill the land entitlement of Sealaska; 
(14)the selection limitations and guidelines applicable to Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)— 
(A)are inequitable and inconsistent with the purposes of that Act because there is insufficient land remaining in the withdrawal areas to meet the traditional, cultural, and socioeconomic needs of the shareholders of Sealaska; and 
(B)make it difficult for Sealaska to select— 
(i)places of sacred, cultural, traditional, and historical significance; 
(ii)sites with traditional and recreation use value and sites suitable for renewable energy development; and 
(iii)lands that meet the real economic needs of the shareholders of Sealaska; 
(15)unless Sealaska is allowed to select land outside designated withdrawal areas in southeast Alaska, Sealaska will not be able to— 
(A)complete the land entitlement selections of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) in a manner that meets the cultural, social, and economic needs of Native shareholders; 
(B)avoid land selections in watersheds that are the exclusive drinking water supply for regional communities, support world class salmon streams, have been identified as important habitat, or would otherwise be managed by the Forest Service as roadless and old growth forest reserves; 
(C)secure ownership of places of sacred, cultural, traditional, and historical importance to the Alaska Natives of southeast Alaska; and 
(D)continue to support forestry jobs and economic opportunities for Alaska Natives and other residents of rural southeast Alaska; 
(16) 
(A)the rate of unemployment in southeast Alaska exceeds the statewide rate of unemployment on a non-seasonally adjusted basis; 
(B)in November 2012, the Alaska Department of Labor and Workforce Development reported the unemployment rate for the Prince of Wales—Hyder census area at approximately 12.1 percent; 
(C)in October 2007, the Alaska Department of Labor and Workforce Development projected population losses between 1996 and 2030 for the Prince of Wales—Outer Ketchikan census area at 56.6 percent; 
(D)official unemployment rates severely underreport the actual level of regional unemployment, particularly in Native villages; and 
(E)additional job losses will exacerbate outmigration from Native and non-Native communities in southeast Alaska; 
(17)Sealaska has played, and is expected to continue to play, a significant role in the health of the southeast Alaska economy; 
(18)despite the small land base of Sealaska as compared to other Regional Corporations (less than 1 percent of the total quantity of land allocated pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), Sealaska has— 
(A)provided considerable benefits to Alaska Native shareholders; 
(B)supported hundreds of jobs for Alaska Native shareholders and non-shareholders in southeast Alaska for more than 30 years; and 
(C)been a significant economic force in southeast Alaska; 
(19)pursuant to the revenue sharing provisions of section 7(i) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(i)), Sealaska has distributed more than $300,000,000 during the period beginning on January 1, 1971, and ending on December 31, 2005, to Native Corporations throughout the State of Alaska from the development of natural resources, which accounts for 42 percent of the total revenues shared under that section during that period; 
(20)resource development operations maintained by Sealaska— 
(A)support hundreds of jobs in the southeast Alaska region; 
(B)make timber available to local and domestic sawmills and other wood products businesses such as guitar manufacturers; 
(C)support firewood programs for local communities; 
(D)support maintenance of roads utilized by local communities for subsistence and recreation uses; 
(E)support development of new biomass energy opportunities in southeast Alaska, reducing dependence on high-cost diesel fuel for the generation of energy; 
(F)provide start-up capital for innovative business models in southeast Alaska that create new opportunities for non-timber economic development in the region, including support for renewable biomass initiatives, Alaska Native artisans, and rural mariculture farming; and 
(G)support Native education and cultural and language preservation activities; 
(21)if the resource development operations of Sealaska cease on land appropriate for those operations, there will be a significant negative impact on— 
(A)southeast Alaska Native shareholders; 
(B)the cultural preservation activities of Sealaska; 
(C)the economy of southeast Alaska; and 
(D)the Alaska Native community that benefits from the revenue-sharing requirements under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(22)it is critical that the remaining land entitlement conveyances to Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) are fulfilled to continue to meet the economic, social, and cultural needs of the Alaska Native shareholders of southeast Alaska and the Alaska Native community throughout Alaska; 
(23)in order to realize cultural preservation goals while also diversifying economic opportunities, Sealaska should be authorized to select and receive conveyance of— 
(A)sacred, cultural, traditional, and historic sites and other places of traditional and cultural significance, to facilitate the perpetuation and preservation of Alaska Native culture and history; 
(B)other sites with traditional and recreation use value and sites suitable for renewable energy development to facilitate appropriate tourism and outdoor recreation enterprises and renewable energy development for rural southeast Alaska communities; and 
(C)lands that are suitable economically and environmentally for natural resource development; 
(24)on completion of the conveyances of land to Sealaska to fulfill the full land entitlement of Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), the encumbrances on 327,000 acres of Federal land created by the withdrawal of land for selection by Native Corporations in southeast Alaska should be removed, which will facilitate thorough and complete planning and efficient management relating to national forest land in southeast Alaska by the Forest Service; 
(25)although the Tribal Forest Protection Act (25 U.S.C. 3101 note; Public Law 108–278) defines the term Indian tribe to include Indian tribes under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), a term which includes any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act …, the Tribal Forest Protection Act does not define the term Indian forest land or rangeland to include lands owned by Alaska Native Corporations, including Sealaska, which are the primary Indian forest land owners in Alaska, and therefore, the Tribal Forest Protection Act should be amended in a manner that will— 
(A)permit Native Corporations, including Sealaska, as Indian forest land owners in Alaska, to work with the Secretary of Agriculture under the Tribal Forest Protection Act to address forest fire and insect infestation issues, including the spread of the spruce bark beetle in southeast and southcentral Alaska, which threaten the health of the Native forestlands; and 
(B)ensure that Native Corporations, including Sealaska, can participate in programs administered by the Secretary of Agriculture under the Tribal Forest Protection Act without including Native Corporations under the definition in that Act of Indian forest land or rangeland or otherwise amending that Act in a manner that validates, invalidates, or otherwise affects any claim regarding the existence of Indian country in the State of Alaska; and 
(26)although the National Historic Preservation Act (16 U.S.C. 470 et seq.) defines the term Indian tribe to include any Native village, Regional Corporation or Village Corporation, as those terms are defined in section 3 of the Alaska Native Claims Settlement Act, the National Historic Preservation Act does not define the term Tribal lands to include lands owned by Alaska Native Corporations, thereby excluding from the National Historic Preservation Act cemetery sites and historical places transferred to Native Corporations, including Sealaska, pursuant to the Alaska Native Claims Settlement Act, and therefore, the National Historic Preservation Act should be amended in a manner that will— 
(A)permit Native Corporations, including Sealaska, as owners of Indian cemetery sites and historical places in Alaska, to work with the Secretary of the Interior under the National Historic Preservation Act to secure grants and other support to manage their own historic sites and programs pursuant to that Act; and 
(B)ensure that Native Corporations, including Sealaska, can participate in programs administered by the Secretary of the Interior under the National Historic Preservation Act without including Native Corporations under the definition in that Act of Tribal lands or otherwise amending that Act in a manner that validates, invalidates, or otherwise affects any claim regarding the existence of Indian country in the State of Alaska. 
(b)PurposeThe purpose of this Act is to address the inequitable treatment of Sealaska by allowing Sealaska to select the remaining land entitlement of Sealaska under section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) from designated Federal land in southeast Alaska located outside the 10 southeast Alaska Native village withdrawal areas in a manner that meets the cultural, social, and economic needs of Alaska Native shareholders, including the need to maintain jobs supported by Sealaska in rural southeast Alaska communities. 
4.Finalization of entitlement 
(a)In generalIf, not later than 90 days after the date of enactment of this Act, the Secretary receives a corporate resolution adopted by the board of directors of Sealaska agreeing to accept the conveyance of land described in subsection (b) in accordance with this Act as full and final satisfaction of the remaining land entitlement of Sealaska under section 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)), the Secretary shall— 
(1)implement the provisions of this Act; and 
(2)charge the entitlement pool under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) 70,075 acres, reduced by the number of acres deducted under subsection (b)(2), in fulfillment of the remaining land entitlement for Sealaska under that Act, notwithstanding whether the surveyed acreage of the 25 parcels of land generally depicted on the maps as Sealaska Selections and patented under section 5 is less than or more than 69,235 acres, reduced by the number of acres deducted under subsection (b)(2). 
(b)Final entitlement 
(1)In generalExcept as provided in paragraph (2), the land described in subsection (a) shall consist of— 
(A)the 25 parcels of Federal land comprising approximately 69,235 acres that is generally depicted as Sealaska Selections on the maps; and 
(B)a total of not more than 840 acres of Federal land for cemetery sites and historical places comprised of parcels that are applied for in accordance with section 6. 
(2)Deduction 
(A)In generalThe Secretary shall deduct from the number of acres of Federal land described in paragraph (1)(A) the number of acres of Federal land for which the Secretary has issued a conveyance during the period beginning on August 1, 2012, and ending on the date of receipt of the resolution under subsection (a). 
(B)AgreementThe Secretary, the Secretary of Agriculture, and Sealaska shall negotiate in good faith to make a mutually agreeable adjustment to the parcel of Federal land generally depicted on the maps entitled Sealaska Land Entitlement Finalization, numbered 1 of 25, and dated January 22, 2013, to implement the deduction of acres required by subparagraph (A). 
(c)Effect of acceptanceThe resolution filed by Sealaska in accordance with subsection (a) shall— 
(1)be final and irrevocable; and 
(2)without any further administrative action by the Secretary, result in— 
(A)the relinquishment of all existing selections made by Sealaska under subsection 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)); and 
(B)the termination of all withdrawals by section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615), except to the extent a selection by a Village Corporation under subsections (b) and (d) of section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) remains pending, until the date on which those selections are resolved. 
(d)Failure To acceptIf Sealaska fails to file the resolution in accordance with subsection (a)— 
(1)the provisions of this Act shall cease to be effective; and 
(2)the Secretary shall, not later than 27 months after the date of enactment of this Act, complete the interim conveyance of the remaining land entitlement to Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) from prioritized selections on file with the Secretary on the date of enactment of this Act. 
(e)Scope of lawExcept as provided in subsections (d) and (f), this Act provides the exclusive authority under which the remaining land entitlement of Sealaska under section 14(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)) may be fulfilled. 
(f)EffectNothing in this Act affects any land that is— 
(1)the subject of an application under subsection (h)(1) of section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) that is pending on the date of enactment of this Act; and 
(2)conveyed in accordance with that subsection. 
5.Conveyances to sealaska 
(a)Interim conveyanceSubject to valid existing rights, subsections (c), (d), and (e), section 4(b), and section 7(a), the Secretary shall complete the interim conveyance of the 25 parcels of Federal land comprising approximately 69,235 acres generally depicted on the maps by the date that is 60 days after the date of receipt of the resolution under section 4(a), subject to the Secretary identifying and reserving, by the date that is 2 years after the date of enactment of this Act, or as soon as practicable thereafter, any easement that could have been reserved in accordance with this Act prior to the interim conveyance. 
(b)Withdrawal 
(1)In generalSubject to valid existing rights, the Federal land described in subsection (a) is withdrawn from— 
(A)all forms of appropriation under the public land laws; 
(B)location, entry, and patent under the mining laws; 
(C)disposition under laws relating to mineral or geothermal leasing; and 
(D)selection under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508). 
(2)TerminationThe withdrawal under paragraph (1) shall remain in effect until— 
(A)if Sealaska fails to file a resolution in accordance with section 4(a), the date that is 90 days after the date of enactment of this Act; or 
(B)the date on which the Federal land is conveyed under subsection (a). 
(c)Treatment of land conveyedExcept as otherwise provided in this Act, any land conveyed to Sealaska under subsection (a) shall be— 
(1)considered to be land conveyed by the Secretary under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)); and 
(2)subject to all laws (including regulations) applicable to entitlements under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), including section 907(d) of the Alaska National Interest Lands Conservation Act (43 U.S.C. 1636(d)). 
(d)Easements 
(1)Public easementsThe deeds of conveyance for the land under subsection (a) shall be subject to the reservation of public easements under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)). 
(2)Research easementIn the deed of conveyance for the land generally depicted on the map entitled Sealaska Land Entitlement Finalization, numbered 7 of 25, and dated January 22, 2013, the Secretary shall reserve an easement— 
(A)to access and continue Forest Service research activities on the study plots located on the land; and 
(B)that shall remain in effect for a 10-year period beginning on the date of enactment of this Act. 
(3)Koscuisko island road easement 
(A)In generalThe deeds of conveyance for the land on Koscuisko Island under subsection (a) shall grant to Sealaska an easement providing access to and use by Sealaska of the log transfer facility at Shipley Bay on Koscuisko Island, subject to— 
(i)the agreement under subparagraph (C); and 
(ii)the agreement under section 7(b). 
(B)Scope of the easementThe easement under subparagraph (A) shall enable Sealaska— 
(i)to construct, use, and maintain a road connecting the Forest Service Road known as Cape Pole Road to the Forest Service Road known as South Shipley Bay Road within the corridor depicted on the map entitled Sealaska Land Entitlement Finalization, numbered 3 of 25, and dated January 22, 2013; 
(ii)to use, maintain, and if necessary, reconstruct the Forest Service Road known as South Shipley Bay Road referred to in clause (i) to access the log transfer facility at Shipley Bay; and 
(iii)to use, maintain, and expand the log transfer and sort yard facility at Shipley Bay that is within the area depicted on the map entitled Sealaska Land Entitlement Finalization, numbered 3 of 25 and dated January 22, 2013. 
(C)Roads and facilities use agreementIn addition to the agreement under section 7(b), the Secretary and Sealaska shall enter into an agreement relating to the access, use, maintenance, and improvement of the roads and facilities under this paragraph. 
(D)Determination of location; legal descriptionSealaska shall— 
(i)in consultation with the Secretary, determine the location within the corridor of the centerline of the road described in subparagraph (B)(i); and 
(ii)provide to the Secretary a legal description of the centerline acceptable for granting the easement described in subparagraph (B)(i). 
(E)EffectNothing in this paragraph shall preempt or otherwise affect State or local regulatory authority. 
(e)Hunting, fishing, and recreation 
(1)In generalAny land conveyed under subsection (a) that is located outside a withdrawal area designated under section 16(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1615(a)) shall remain open and available to subsistence uses and noncommercial recreational hunting and fishing and other recreational uses by the public under applicable law— 
(A)without liability on the part of Sealaska, except for willful acts, to any user as a result of the use; and 
(B)subject to— 
(i)any reasonable restrictions that may be imposed by Sealaska on the public use— 
(I)to ensure public safety; 
(II)to minimize conflicts between recreational and commercial uses; 
(III)to protect cultural resources; 
(IV)to conduct scientific research; or 
(V)to provide environmental protection; and 
(ii)the condition that Sealaska post on any applicable property, in accordance with State law, notices of the restrictions on use. 
(2)EffectAccess provided to any individual or entity under paragraph (1) shall not— 
(A)create an interest in any third party in the land conveyed under subsection (a); or 
(B)provide standing to any third party in any review of, or challenge to, any determination by Sealaska with respect to the management or development of the land conveyed under subsection (a). 
6.Cemetery sites and historical places 
(a)In generalNotwithstanding section 14(h)(1)(E) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)(E)), Sealaska may submit applications for the conveyance under section 14(h)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)(A)) of not more than 127 cemetery sites and historical places— 
(1)that are listed in the document entitled Sealaska Cemetery Sites and Historical Places and dated January 18, 2013; 
(2)that are cemetery sites and historical places included in the report by Wilsey and Ham, Inc., entitled 1975 Native Cemetery and Historic Sites of Southeast Alaska (Preliminary Report) and dated October 1975; and 
(3)for which Sealaska has not previously submitted an application. 
(b)Procedure for evaluating applicationsExcept as otherwise provided in this section, the Secretary shall consider all applications submitted under this section in accordance with the criteria and procedures set forth in applicable regulations in effect as of the date of enactment of this Act. 
(c)ConveyanceThe Secretary may convey cemetery sites and historical places under this section that result in the conveyance of a total of approximately 840 acres of Federal land comprised of parcels that are— 
(1)applied for in accordance with this section; and 
(2)subject to— 
(A)valid existing rights; 
(B)the public access provisions of subsection (f); 
(C)the condition that the conveyance of land for the site listed under subsection (a)(1) as Bay of Pillars Portage is limited to 25 acres in T.60 S., R.72 E., Sec. 28, Copper River Meridian; and 
(D)the condition that any access to or use of the cemetery sites and historical places shall be consistent with the management plans for adjacent public land, if the management plans are more restrictive than the laws (including regulations) applicable under subsection (g). 
(d)TimelineNo application for a cemetery site or historical place may be submitted under subsection (a) after the date that is 2 years after the date of enactment of this Act. 
(e)Selection of additional cemetery sitesIf Sealaska submits timely applications to the Secretary in accordance with subsections (a) and (d) for all 127 sites listed under subsection (a)(1), and the Secretary rejects any of those applications in whole or in part— 
(1)not later than 2 years after the date on which the Secretary completes the conveyance of eligible cemetery sites and historical places applied for under subsection (a), Sealaska may submit applications for the conveyance under section 14(h)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)(A)) of additional cemetery sites, the total acreage of which, together with the cemetery sites and historical places previously conveyed by the Secretary under subsection (c), shall not exceed 840 acres; and 
(2)the Secretary shall— 
(A)consider any applications for the conveyance of additional cemetery sites in accordance with subsection (b); and 
(B)if the applications are approved, provide for the conveyance of the sites in accordance with subsection (c). 
(f)Public access 
(1)In generalSubject to paragraph (2), any land conveyed under this section shall be subject to— 
(A)the reservation of public easements under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)); and 
(B)public access across the conveyed land in cases in which no reasonable alternative access around the land is available, without liability to Sealaska, except for willful acts, to any user by reason of the use. 
(2)LimitationsThe public access and use under subparagraph (B) of paragraph (1) shall be subject to— 
(A)any reasonable restrictions that may be imposed by Sealaska on the public access and use— 
(i)to ensure public safety; 
(ii)to protect and conduct research on the historic, archaeological, and cultural resources of the conveyed land; or 
(iii)to provide environmental protection; 
(B)the condition that Sealaska post on any applicable property, in accordance with State law, notices of the restrictions on the public access and use; and 
(C)the condition that the public access and use shall not be incompatible with or in derogation of the values of the area as a cemetery site or historical place, as provided in section 2653.11 of title 43, Code of Federal Regulations (or a successor regulation). 
(3)EffectAccess provided to any individual or entity by paragraph (1) shall not— 
(A)create an interest in any third party in the land conveyed under this section; or 
(B)provide standing to any third party in any review of, or challenge to, any determination by Sealaska with respect to the management or development of the land conveyed under this section. 
(g)Treatment of land conveyedExcept as otherwise provided in this Act, any land conveyed to Sealaska under this section shall be— 
(1)considered land conveyed by the Secretary under section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)); and 
(2)subject to all laws (including regulations) applicable to conveyances under section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)), including section 907(d) of the Alaska National Interest Lands Conservation Act (43 U.S.C. 1636(d)). 
7.Miscellaneous 
(a)Special use authorizations 
(1)In generalOn the conveyance of land to Sealaska under section 5(a)— 
(A)any guiding or outfitting special use authorization issued by the Forest Service for the use of the conveyed land shall terminate; and 
(B)as a condition of the conveyance and consistent with section 14(g) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)), Sealaska shall allow the holder of the special use authorization terminated under subparagraph (A) to continue the authorized use, subject to the terms and conditions that were in the special use authorization issued by the Forest Service, for— 
(i)the remainder of the term of the authorization; and 
(ii)1 additional consecutive 10-year renewal period. 
(2)Notice of commercial activitiesSealaska and any holder of a guiding or outfitting authorization under this subsection shall have a mutual obligation, subject to the guiding or outfitting authorization, to inform the other party of any commercial activities prior to engaging in the activities on the land conveyed to Sealaska under section 5(a). 
(3)Negotiation of new termsNothing in this subsection precludes Sealaska and the holder of a guiding or outfitting authorization from negotiating a new mutually agreeable guiding or outfitting authorization. 
(4)LiabilityNeither Sealaska nor the United States shall bear any liability, except for willful acts of Sealaska or the United States, regarding the use and occupancy of any land conveyed to Sealaska under this Act, as provided in any outfitting or guiding authorization under this subsection. 
(b)Roads and facilitiesNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture and Sealaska shall negotiate in good faith to develop a binding agreement— 
(1)for the use of National Forest System roads and related transportation facilities by Sealaska; and 
(2)the use of Sealaska roads and related transportation facilities by the Forest Service. 
(c)Traditional trade and migration routes 
(1)Routes 
(A)The inside passageThe route from Yakutat to Dry Bay, as generally depicted on the map entitled Traditional Trade and Migration Route, Neix naax aan náx—The Inside Passage and dated October 17, 2012, shall be known as Neix naax aan náx (The Inside Passage). 
(B)Canoe roadThe route from the Bay of Pillars to Port Camden, as generally depicted on the map entitled Traditional Trade and Migration Route, Yakwdeiyí—Canoe Road and dated October 17, 2012, shall be known as Yakwdeiyí (Canoe Road). 
(C)The people’s roadThe route from Portage Bay to Duncan Canal, as generally depicted on the map entitled Traditional Trade and Migration Route, Lingít Deiyí—The People’s Road and dated October 17, 2012, shall be known as Lingít Deiyí (The People’s Road). 
(2)Access to traditional trade and migration routesThe culturally and historically significant trade and migration routes designated by paragraph (1) shall be open to travel by Sealaska and the public in accordance with applicable law, subject to such terms, conditions, and special use authorizations as the Secretary of Agriculture may require. 
(d)Technical corrections 
(1)Tribal forest protectionSection 2 of the Tribal Forest Protection Act of 2004, (25 U.S.C. 3115a), is amended by adding at the end a new subsection (h): 
 
(h) 
(1)Land owned by an Alaska Native Corporation pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that is forest land or formerly had a forest cover or vegetative cover that is capable of restoration shall be eligible for agreements and contracts authorized under this Act and administered by the Secretary. 
(2)Nothing in this subsection validates, invalidates, or otherwise affects any claim regarding the existence of Indian country (as defined in section 1151 of title 18, United States Code) in the State of Alaska.. 
(2)National historic preservationSection 101(d) of the National Historic Preservation Act, (16 U.S.C. 470a(d)), is amended by adding at the end a new paragraph (7): 
 
(7) 
(A)Notwithstanding any other provision of law, an Alaska Native tribe, band, nation or other organized group or community, including a Native village, Regional Corporation, or Village Corporation, shall be eligible to participate in all programs administered by the Secretary under this Act on behalf of Indian tribes, including, but not limited to, securing grants and other support to manage their own historic preservation sites and programs on lands held by the Alaska Native tribe, band, nation or other organized group or community, including a Native village, Regional Corporation, or Village Corporation. 
(B)Nothing in this paragraph validates, invalidates, or otherwise affects any claim regarding the existence of Indian country (as defined in section 1151 of title 18, United States Code) in the State of Alaska.. 
(e)Effect on other laws 
(1)In generalNothing in this Act delays the duty of the Secretary to convey land to— 
(A)the State under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); or 
(B)a Native Corporation under— 
(i)the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); or 
(ii)the Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452). 
(2)ConveyancesThe Secretary shall promptly proceed with the conveyance of all land necessary to fulfill the final entitlement of all Native Corporations in accordance with— 
(A)the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and 
(B)the Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452). 
(f)Escrow fundsIf Sealaska files the resolution in accordance with section 4(a)— 
(1)the escrow requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) shall apply to proceeds (including interest) derived from the land withdrawn under section 5(b) from the date of receipt of the resolution; and 
(2)Sealaska shall have no right to any proceeds (including interest) held pursuant to the escrow requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) that were derived from land originally withdrawn for selection by section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615), but not conveyed. 
(g)Maps 
(1)AvailabilityEach map referred to in this Act shall be available in the appropriate offices of the Secretary and the Secretary of Agriculture. 
(2)CorrectionsThe Secretary of Agriculture may make any necessary correction to a clerical or typographical error in a map referred to in this Act. 
 

September 10, 2013 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed  
